Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment Entry
1.	Applicant’s response to the Non-Final Action mailed 10/6/21 is acknowledged (paper filed 2/7/22). In the amendment filed therein claims 1, 6, 7, 8, 10, 11, and 12 were modified. New claims 16 and 17 were added. While claim 9 was canceled without prejudice or disclaimer.  Currently claims 1-8 and 10-17 are pending. 
2.	Claims 2-5, 10, 11, and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/23/21. Currently, claims 1, 6, 7, 8, 12, 16, and 17 are under consideration.
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Objections
4. 	Claims 1, 6, 7, 8, 12, 16, and 17 remain objected to because of the following informalities: The claims utilize several acronyms “OXAIL, GOLM1, CERS1, SDHA, FAM184A, PSA, etc.” without first defining what it represents in the independent claim. While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym. However, Applicant is cautioned not to introduce new matter into the claims. Appropriate correction is required.
Response to Arguments
	Applicant contends that the claims contain gene symbols not acronyms, therefore the gene name/symbols are two independent designations for a gene that exist in parallel. This argument was carefully considered but not found persuasive because an acronym encompasses symbols. A symbol is a synonym of an acronym.  As pointed out by Applicant, “each of the gene symbols referenced in the claims are accepted names for the particular genes, which exist in parallel with the long names of the genes”. See page 8 of the Remarks filed 2/7/22.  The claims do not include the long names of the genes, therefore the objection to the claims is maintained.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or

composition of matter, or any new and useful improvement thereof, may obtain a patent therefor,

subject to the conditions and requirements of this title.


5. 	Claims 1, 6, 7, 8, 12, 16, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or/and abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 1 reads on: A method of diagnosing prostate cancer or the risk of prostate cancer in a patient by detecting autoantibodies against the following marker proteins or a selection of at least 2 or at least 20 % of the marker proteins selected from OXAIL, GOLM1, NRXN2, PAPSS1, GNAI2, FTSJD2, CERS1, FNTB, MYO19, ADCK3, SDHA, FAM184A (List 1) in a patient, 

comprising the step of detecting autoantibodies binding said marker proteins in a sample of the patient by binding said autoantibodies to a marker protein antigen, wherein the step of detecting said autoantibodies binding said marker proteins comprises comparing said detection signal with detection signals of a healthy control and comparing said detection signals, wherein an increase in the detection signal indicates prostate cancer.
However, the method detects an antigen/antibody complex and compares the complex with a control. These “comparison” steps are deemed mental process or abstract ideas that can be performed in the mind. Although the claims are directed to binding procedures, the comparison can be conducted by a visual analysis of the result or signal formed from the binding (i.e. color indication from binding).  Accordingly, there is no actual integration of the judicial exception into a practical application. 
Since the claims do not require any physical testing in the detection and comparison, this is viewed as an abstract idea (mental process). Therefore, the claims recite “judicial exceptions” as limiting elements or steps without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. 
The judicial exception includes: “detecting and comparing natural phenomena (antigen/antibody complexes).” A claim that focuses on a judicial exception must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the judicial exceptions itself. See Mayo, 101 USPQ2d at 1966. 

Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature/natural principles, natural phenomenon, and abstract ideas).
The recent Interim Eligibility Guidance addresses the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter.
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, Prong 1 determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea, and
Step 2A, Prong 2 determine whether the claim recites additional elements that integrate the exception into a practical application of the exception
If the exception is not integrated into a practical application, then proceed to Step
2B determines whether the claim as a whole amounts to significantly more than the exception.

Analysis of Claim 1:
I. 	The present claim is directed to a process so Step 1 is satisfied.
II. 	The present claims are directed to judicial exceptions? Wherein a detected
antigen/antibody complex is compared to a control. This judicial exception includes mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, step 2A Prong 1 and Prong 2 is satisfied.
Claim 1 is directed to an abstract idea that is not integrated into a practical application (the comparison does not require actual wet lab procedures). The recited abstract ideas are insufficient to make an otherwise ineligible claim patent eligible without significantly more recited in the claim. The detection and comparison steps can be done by merely reviewing the data mentally and mentally identifying the presence or absence of the complex. See Bilski V. Kappos 95 USPQ2d
1001 (2010).  
Additionally, see Mayo Collaborative Services v. Prometheus Laboratories Inc. 101 USPQ2d 1961 (2012) at 1965, quoting Gottschalkv. Benson, 409 U.S. 63, 67 [175 USPQ 673] (1972). ("Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work."). 
Furthermore, the steps of “detecting and comparing” does not actually require an active step but encompasses abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

III. Step 2B, is to determine whether the claim as a whole amount to significantly more than the exception. 
The active method step of claim 1 is simply “detecting” an antigen/antibody complex of 2 markers selected from List 1. All of the additional claim elements listed are well-understood, routine, and conventional in this art. The active method steps of the claims are readily recognized in the art as routine. For instance, see Liew (US 2004/0014059 A1). Thus, the active method steps of the present claims are conventional, well understood and routine. These steps are the activities that a scientist would have relied upon to achieve the goals of the invention.
The steps are interpreted as being drawn to mental steps and/or computer- implemented abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).
In the present claims there are no other active method steps that transform the process into an inventive application of the detecting and comparing steps.
In sum, when the relevant factors are analyzed, they weigh against the present claim amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.
Response to Arguments 
Applicant argues that amended claim 1 now includes a step of physical testing, namely determination of the autoantibodies by binding a marker protein antigen and is not directed to a judicial exception. This argument was carefully considered but not found persuasive because the claims include mental processes or concepts performed in the human mind (including an observation, evaluation, judgement, opinion) – “comparison steps”.  
Additionally, the claims are directed to laws of nature and natural phenomena. The method measures specific binding between autoantibodies and antigens that occur in nature. The binding complexes as claimed is not markedly different in either structure or function from what occurs in nature. The claims add insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) – i.e. detecting autoantibodies binding and generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) – i.e. diagnosing prostate cancer. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Journal of Translational Medicine, 2011, Vol.9, No.43, pages 1-11) in view of Liew (US2004/0014059 A1).
	Xie et al. disclose assays that combine autoantibodies and a prostate specific antigen (PSA) as markers to detect prostate cancer from non-malignant cases. See abstract.  The researchers identified B cell epitopes from a number of previously defined prostate cancer-associated antigens (PCAA). 
Peptide epitopes from cancer/testis antigen NY-ESO-1, XAGE-1b, SSX-2,4, as well as prostate cancer overexpressed antigen AMACR, p90 autoantigen, and LEDGF were then conjugated with seroMAP microspheres to allow multiplex measurement of autoAb present in serum samples. Additionally, the reference discloses a simultaneous quantification of autoAb plus total PSA was achieved in one reaction, and termed the “A+PSA” assay. The A+PSA assay is taught to be a novel platform that integrates autoAb signatures with a conventional cancer biomarker- such as PSA, which may aid in the diagnosis and prognosis of prostate cancer and others. See page 8 and 9- Discussion.
Xie et al. differ from the instant invention in not specifically teaching the detection of autoantibodies for at least two protein markers from OXAIL, GOLM1, NRXN2, PAPSS1, GNAI2, FTSJD2, CERS1, FNTB, MYO19, ADCK3, SDHA, and FAM184A (List 1). 
However, the listed genes have already been found to have differential expression in prostate cancer. Liew discloses methods and kits for detecting gene transcripts in blood. RT-PCR gene analysis is utilized to detect, diagnose, and monitor diseases. See abstract.  The measured genes include OXAIL, PSA, FNTB, SDHA, etc. See Table 2. Additionally, Liew disclose that the expression of cell or tissue-restricted genes can be detected in the peripheral blood of patients with metastatic transitional cell carcinoma (Yuasa et al. 1998) and patients with prostate cancer (Gala et al. 1998). Section 0076.  
Absent evidence to the contrary the measurement of autoantibodies to any gene already demonstrated by the prior art to have a nexus in prostate cancer diagnosis is deemed obvious.   
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to measure autoantibodies to the genes identified by Liew in the A-PSA method taught by Xie et al. because the method distinguished prostate cancer from non-malignant cases. See background and page 3-5. 
One skilled in the art would have been motivated to evaluate possible differentially expressed gene markers in Liew in the method of Xie et al. because Xie et al. taught that their novel A+PSA index provides superior sensitivities and specificities over PSA alone in differentiating prostate cancer from non-malignant cases. 

8.	Claims 6, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Journal of Translational Medicine, 2011, Vol.9, No.43, pages 1-11) in view of Liew (US2004/0014059 A1) and further in view of Jay Gilbert et al. (WO 02/081638 A2).
Please see Xie et al. (Journal of Translational Medicine, 2011, Vol.9, No.43, pages 1-11) in view of Liew (US2004/0014059 A1) as set forth above.
Xie et al. (Journal of Translational Medicine, 2011, Vol.9, No.43, pages 1-11) in view of Liew (US2004/0014059 A1) differ from the instant invention in not teaching antibody binding of the gene markers and the removal and/or treatment of prostate cancer by anti-cancer therapy.
However, Gilbert et al. disclose a list of markers for diagnosing prostate cancer (see table 1). Among the markers disclosed is OXA1L (see entry 13, SEQ ID NO 151). The PSA gene is also disclosed as a marker for prostate cancer. See page 37 – Markers. Additionally, Gilbert et al. disclose methods to detect the differential expression of the marker proteins (p. 29, lines 14-28). And the production of antibodies against the markers. See page 25 line 29 – page 29 line 12. The markers can be detected in immunoassays using immobilized reagents. Page 29 – Methods of detecting polypeptides. Gilbert et al. teach prostate treatment by radiation or surgical remove when the tumor is confined to a small region. As well as treatment regimens when the prostate cancer has metastasized. See (page 2 line 26 through page 3 line 10) and pages 32 to 35.  
Gilbert et al. disclose that their invention relates to all facets of novel polynucleotides, polypeptides they encode, antibodies and specific binding partners thereto, and their applications. See abstract.  
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to take the gene markers identified by Xie et al. (Journal of Translational Medicine, 2011, Vol.9, No.43, pages 1-11) in view of Liew (US2004/0014059 A1) and produce autoantibody gene markers to allow for specific binding of the genes for the diagnosis and treatment of prostate cancer as taught by Gilbert et al. 
Absent evidence to the contrary producing antibodies to genes known to be differentially expressed in diseases such as prostate cancer (exemplified by Xie et al. in view of Liew) is obvious. 
KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,— USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396).
One skilled in the art would have been motivated to evaluate the differentially expressed gene markers to predict cancer progression along with therapeutic effectiveness. See Gilbert et al.
Response to Arguments
	Applicants amendment has directed the invention to measure autoantibodies. Accordingly, the reference to Xie et al. (Journal of Translational Medicine, 2011, Vol.9, No.43, pages 1-11) has been added to make this limitation obvious. In particular, Xie et al. disclose assays that combine autoantibodies and a prostate specific antigen (PSA) as markers to detect prostate cancer from non-malignant cases. See abstract.

9.	For reasons aforementioned, no claims are allowed.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  
In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Remarks
11.	Prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
A. Clarke et al. (International Journal of Oncology, Vol.40, 2012, pages 1957-1962). Clarke et al. discloses methods of classifying a cancer and lists of markers that can be identified/measured (see claims 1 and tables 4, 5) as well as kits comprising antibodies for the detection of the markers (para.[0244]-[0246]). Among the markers mentioned are OXA1L (see table 4, page 17, line 44 in table), GOLM1/GOLPH2 (see table 4, p. 16, line 3 in table), SDHA (table 5, p. 21, line 3 in table) and FNTB (see table 5, p. 24, 8th line counted from below). In para. [0023] it is mentioned that the solid cancers to be investigated can be prostate cancer. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA COOK whose telephone number is 571-272-0816. 
The examiner works a flexible schedule but can normally be reached on Monday- Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa V. Cook
Patent Examiner
Art Unit 1642
571-272-0816
5/7/22

/LISA V COOK/Primary Examiner, Art Unit 1642